Pee Ctjeiam.
This writ of certiorari brings up for review an order made September 22d, 1931, by the judge of the Camden County Court of Common Pleas, wherein the name of Sig Schoenagle was directed to be stricken from the register of voters in the fourth ward, first precinct, in the city and county of Camden.
The order under review was made after a hearing authorized by paragraphs 431, 432, section 1 of chapter 278, laws of 1930.
We have examined with care the evidence taken at the hearing, and, in view of -the necessity of a speedy decision, proceed at once to announce it.
We are unanimous in the conclusion that the order cannot be sustained.
As we see it there was no evidence—certainly no legal evidence'—'that Mr. Sehoenagle did not reside at his registered address, or that he was not entitled to vote from that address.
On the contrary, Mr. Sehoenagle testified—and his evidence was uncontradicted—that he had resided and voted in Camden since 1894; that continuously since 1914 he had resided at, and had voted from, his registered address where he lived in an apartment; that within that period he had served as a grand juror on the Camden county grand jury; that he never had any intention of residing elsewhere; that he had never voted elsewhere and had never attempted to vote elsewhere.
Undoubtedly this uncontradicted evidence established his right to vote from his registered address, and it follows that the order under review is without any rational basis in the evidence to support it.
The order brought up will be set aside and vacated, but without costs.